Slidell, C. J.
(Voorhies, J., and Buchanan, J., absent.)
Hemien's lease to Hayden being executed during the existence of the community between Hayden and his wife, the indebtedness for rent was an indebtedness of the community, and Hennen being its creditor, had a right to demand an account from the administrator of Mrs. Hayden's succession, and to scrutinize that account when rendered.
The judgments held by Hennen were obtained in suits against Hayden alone, after Mrs. Hayden's death, and we think with the District Judge, that their registry did not create a judicial mortgage upon the share of Mrs. Hayden's succession in the real estate belonging to the community. It did, however, upon Hayden’s share; and as the order canceling the mortgage on that share was made in a proceeding in which Hennen was not represented, and to which he was not even constructively a party, we think the court did not err in rescinding that order.
Considering the value of the estate of the deceased, we think the court did not err in reducing the administrator’s charge for counsel fees.
We also find no error in refusing Hayden commissions as administrator in this contest between him and a creditor of the community, because the estate of the wife is insolvent, and Hayden is personally bound to this creditor for the whole debt.
Considering the mode in which Hayden has blended his personal and official interests and relations, we think the court did not err in its apportionment of the expenses;
Upon the whole, wo find no error in authorizing a reversal, and the judgment is therefore affirmed, with costs of appeal to bo paid by the appellant. Rehearing refused.